DETAILED ACTION
The present application is a Continuation (CON) application of U.S. Application No. 15/522,495, which is a 371 national stage entry of PCT/US2015/057607.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 21-26) in the reply filed on March 10, 2021 is acknowledged.

Claim Objections
Claim 22 is objected to because of the following informalities:  inconsistent terminology.  
Claim 21 recites the limitation “a curable resin” in line 2. 
Claim 22 recites the limitation “the resin” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21 and 26 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “a resin comprising formaldehyde and phenol,” does not reasonably provide enablement for and / every possible resin as recited by independent Claim 21.  
Independent Claim 21 recites the limitation “adding a curable resin to the backside of a tubing string” in line 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope:
(B) The nature of the invention – sealing a leak (Specification, filed 10/14/2019: [0015]);
(C) The state of the prior art – sealing a leak with a curable resin (Specification, filed 10/14/2019: [0062]; IDS, filed 04/30/2020);
(D) The level of one of ordinary skill – industrial fluids for use in diverse applications including oil and gas drilling/exploration and15 mining (Specification, filed 10/14/2019: [0002]; [0016]);
(G) The existence of working examples – sealing a leak (Specification, filed 10/14/2019: Figs. 1-3; [0069] – [0078]);
However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim Scope:
(A) The breadth of the claims – a curable resin; 
(E) The level of predictability in the art – allowing the curable resin to cure;
(F) The amount of direction provided by the inventor – allowing the curable resin to cure;
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – determination of the intended curable resin based on the instant claim language.
Wands factors support Enablement, while four factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “wherein the curable resin comprises phenol and formaldehyde molar ratio of phenol to formaldehyde is greater than 1” in lines 1-2.
Claim 24 recites the limitation “wherein the curable resin comprises phenol and formaldehyde in a molar ratio of about 10” in lines 1-2.
The molar ratio has not been expressed as a ratio, and therefore it is unclear how much phenol versus how much formaldehyde is required to meet the claimed invention.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (US 2006/0122071).
Claim 21. Reddy discloses A method of at least partially sealing a leak in a well (Abstract; [0018] “The sealant composition is for use in a wellbore that penetrates a subterranean formation. … The sealant composition can be used for any purpose. For instance, the sealant composition can be used to service the wellbore. Without limitation, servicing the wellbore includes positioning the sealant composition in the wellbore to isolate the subterranean formation from a portion of the wellbore; to support a conduit in the wellbore; to plug a void or crack in the conduit; to plug a void or crack in a cement sheath disposed in an annulus of the wellbore; to plug an opening between the cement sheath and the conduit; to prevent the loss of aqueous or non-aqueous drilling fluids into loss circulation zones such as a void, vugular zone, or fracture; to be used as a fluid in front of cement slurry in cementing operations; and to seal an annulus between the wellbore and an expandable pipe or pipe string.”; [0061]; [0062]) comprising: adding a curable resin to the backside of a tubing string ([0018]; [0056] “In alternative embodiments, the sealant composition is a compressible sealant composition comprising alkali swellable latex, a pH increasing material comprising hydraulic cement, a gas, at least one foaming surfactant, and at least one foam stabilizing surfactant.”; [0057] “In an embodiment wherein an expandable pipe or pipe string is located in a wellbore, the compressible sealant composition is placed in the annulus between the wellbore and the expandable pipe or pipe string.”); pumping the curable resin into the leak ([0061]); allowing the curable resin to cure ([0026] “To prevent undesired premature swelling and polymerization, the latex and amino resin are pumped separately and allowed to contact in the desired zone downhole”); and thereby sealing the leak in the tubing string ([0057] – [0061]).  
Claim 22. Reddy discloses The method of claim 21, wherein the resin is a curable phenolic resin ([0020] “the alkali swellable latex may include … resins”; [0026] “phenol formaldehyde resins”; [0027]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2006/0122071).
Claim 23. Reddy discloses The method of claim 22, wherein the curable resin comprises phenol and formaldehyde ([0026]), but Reddy does not disclose the phenol and formaldehyde in molar ratio of phenol to formaldehyde is greater than 1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Reddy to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24. Reddy discloses The method of claim 23.  Reddy does not disclose wherein the curable resin comprises phenol and formaldehyde in a molar ratio of about 10.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Reddy to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The method of claim 24.  Reddy does not disclose wherein the curable resin comprises phenol at less than about 17% and formaldehyde at less than about 1.7%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Reddy to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26. Reddy discloses The method of claim 21.  Reddy does not explicitly disclose wherein a measure of the backside pressure in the well is greater than about 50 psi.  However, Reddy does disclose that pump (5), pump (18), and back pressure regulator (36) may be used to control the pressure within the system ([0072]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the backside pressure in the well in Reddy to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brannon et al. (US 2013/0130947).
Brannon discloses a well treatment composition ([0005]; [0015]) comprising: phenol formaldehyde resins ([0021]; [0023]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674